August lo,1999



The Honorable Susan D. Reed                         Opinion No. JC-0089
Criminal District Attorney
Bexar County Justice Center                         Re: Authority of county to expend public funds
300 Dolorosa, Fifth Floor                           to retain registered lobbyist (RQ-0024)
San Antonio, Texas 782053030


Dear Ms. Reed:

       You ask whether a county may use public funds to pay a registered lobbyist to communicate
with legislators in order to influence legislation. We conclude that section 305.026 of the
Government Code provides statutory authority for the county to do so.

       Chapter 305 of the Government       Code, entitled Registration   of Lobbyists, declares that:

                 [t]o preserve and maintain the integrity of the legislative and
                 administrative processes, it is necessary to disclose publicly and
                 regularly the identity, expenditures, and activities of certain persons
                 who, by direct communication with government officers, engage in
                 efforts to persuade members of the legislative or executive branch to
                 take specific actions.

TEX. GOV’TCODE       ANN.  5 305.001 (Vernon 1998). To that end, certain persons engaged, generally
for compensation, in attempting to influence legislation are required to register with the Texas Ethics
Commission, see id. $5 305.002( lo), .003, and to file with the Commission verified reports of their
activities and expenditures in this regard. Id. 5 305.006.

         Section 305.026 of the Government Code prohibits anyone other than a registered lobbyist
or a resident of a legislator’s district from communicating for compensation with that legislator in
order to influence legislation on behalf of a political subdivision:

                 Public funds available to a political subdivision may not be used to
                 compensate or reimburse the expenses over $50 of any person for the
                 purpose of communicating directly with a member of the legislative
                 branch to influence legislation, unless the person being compensated
                 or reimbursed resides in the district of the member with whom the
                 person communicates        or tiles a written statement with the
The Honorable   Susan D. Reed - Page 2           (K-0089)




                commission     that includes the person’s name, the amount of
                compensation     or reimbursement, and the name of the affected
                political subdivision.

Id. $305.026(a). Section 305.026(b) specifically includes counties within the definition ofpolitical
subdivision. See id. 5 305.026(b)(2).

        You ask in effect whether section 305.026 provides specific statutory authority for a
commissioners court to pay a registered lobbyist to lobby the legislature on the county’s behalf. See
Letter from Honorable Susan D. Reed, Bexar County Criminal District Attorney, to Honorable John
Comyn, Texas Attorney General (Feb. 17, 1999). As you note, the Texas Ethics Commission has
taken the view that “[tlhe fact that section 305.026 restricts the use of public funds to pay a lobbyist
unless certain conditions are met implies that it is permissible to use political subdivision funds to
be [sic] a lobbyist when those conditions are met.” See Letter from Sarah Woelk, Director of
Advisory Opinions and Education, Texas Ethics Commission, to Mr. Don Adams, Adams&Adams
(Sept. 30,1998) (letters on file with Opinion Committee). The Commission, however, also opines
that constitutional questions concerning the matter are the province of this office. Zd.

         The constitutional question is essentially a question of authority. Unlike a home-rule city,
a county has only the powers conferred by the Texas Constitution or by statute. See TEX.CONST.
art. V, 5 18; Canalesv. Laughlin, 214S.W.2d451,453        (Tex. 1948). Suchpowersmay     beconferred
expressly or bynecessaryimplication.     SeeAndersonv.     Wood, 152 S.W.2d 1084,1085 (Tex. 1941).
The question therefore is whether section 305.026 grants the commissioners court authority to hire
a registered lobbyist.

         We conclude that it does by necessary implication,          As we have noted, the section
specifically includes counties within the definition of “political subdivision.” Were we to conclude
that because the provision is couched in negative rather than positive ‘terms the section did not
authorize counties to engage lobbyists, that inclusion would be surplusage. Moreover, the legislative
history you cite to us, particularly the argument in the floor report that “[i]t would be unreasonable
to deprive public entities of the same access that private companies have, when they have the public
interest in mind,” certainly suggests that the legislature viewed the section as granting political
subdivisionstheauthoritytohirelobbyists.      HOUSECOMM.ONSTATEAFFAIRS,BILLANALYSIS,T~~.
Comm. Substitute S.B. 1,72d Leg., R.S. (1991). Accordingly, we view section 305.026 as granting
counties the authority to hire registered lobbyists.
The Honorable   Susan D. Reed - Page 3            (JC-0089)




                                         SUMMARY

                        Section 305.026 ofthe Government Code authorizes a county
                to expend public funds to retain the services of a registered lobbyist.




                                                Attorney General of Texas

ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

James E. Tourtelott
Assistant Attorney General - Opinion Committee